DENY; and Opinion Filed July 10, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00775-CV

                              IN RE MELISSA LARSEN, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-05693

                              MEMORANDUM OPINION
                          Before Justices Francis, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
        In this original proceeding, relator seeks a writ of mandamus directing the trial court to

enter relator’s confession of judgment as a final judgment. To be entitled to mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown she is entitled to

the relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
180775F.P05